ORDER
PER CURIAM.
Husband appeals from those portions of a dissolution decree relating to the distribution of marital property and the award of attorney fees to wife. We affirm. The decree is supported by substantial evidence, is not against the weight of the evidence and no error of law appears. An extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).